                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION

 OSCAR FERNANDEZ INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF ISIDRO
 FERNANDEZ,

                 PLAINTIFF,

      V.                                                          Case No. 6:20-cv-02079

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
 BANKS, STEPHEN R. STOUFFER, TOM BROWER,                PLAINTIFF’S BRIEF IN SUPPORT OF
 MARY A. OLEKSIUK, ELIZABETH CROSTON,                        MOTION TO REMAND
 TOM HART, HAMDIJA BEGANOVIC, JAMES
 HOOK, RAMIZ MUHELJIC, MISSIA ABAD
 BERNAL; AND JOHN/JANE DOES 1-10,

                 DEFENDANTS.


                                              SUMMARY
       Defendants have not carried their burden to establish federal jurisdiction under any of their

theories on removal. First, Defendants have failed to show federal officer jurisdiction because

Defendants have not put forth any evidence that it was operating under the direction of a federal

officer or that the actions of which Plaintiffs complain in their petition have a causal nexus to a

federal officer’s control. Thus, removal under the federal officer statute was incorrect. And second,

Defendants have further failed to establish federal jurisdiction under the federal question doctrine.

Plaintiffs’ well-pleaded state petition raises exclusively state law tort claims. Accordingly, there

is no federal question on the face of Plaintiffs’ petition, nor is there any indication that Plaintiffs’

claims arise out of federal law. As a result, the Court should remand this case to state court.




     Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 1 of 13
                                         BACKGROUND
Tyson’s Tortious Conduct
       Defendants Tyson Foods, Inc. and Tyson Fresh Meats, Inc. (collectively “Tyson”)

needlessly and knowingly exposed Oscar Fernandez to COVID-19. He stopped work on April 10,

after contracting the virus, and died on April 26. Mr. Fernandez is dead because of Tyson’s

incorrigible, willful and wanton disregard for workplace safety. Instead of educating employees

about the dangers of COVID-19, Tyson warned them not to discuss the virus at work. (Petition at

¶ 70). Instead of encouraging sick employees to stay home, Tyson offered $500 bonuses for perfect

attendance. (Id. at ¶ 69). Instead of pausing or slowing production, Tyson redirected hogs from a

neighboring plant to the Waterloo Facility. (Id. at ¶ 54). And instead of providing personal

protective equipment or implementing safety measures to protect employees, Tyson aggressively

lobbied President Trump and Vice President Pence for liability protections. (Id. at ¶ 71).

The Executive Order
      On April 28, 2020, President Trump issued an Executive Order “Delegating Authority

Under the DPA with Respect to Food Supply Chain Resources During the National Emergency

Caused by the Outbreak of COVID-19.” 1 Notwithstanding Tyson’s assertion to the contrary,

President Trump neither mandated nor forgave Tyson’s reprehensible conduct. Rather than

compel any action, the order merely: (1) declared that meat and poultry in the food supply chain

fall under Section 101(b) of the Defense Production Act; and (2) delegated the president’s Defense

Production Act authority over the food supply chain to Secretary of Agriculture Sonny Perdue.2

The order further instructed Secretary Perdue to take all appropriate actions “to ensure America’s

meat and poultry processors continue operations” consistent with guidance from the CDC and


1
   See White House Presidential Actions, Executive Orders (April 28, 2020), available at
https://www.whitehouse.gov/presidential-actions/executive-order-delegating-authority-dpa-
respect-food-supply-chain-resources-national-emergency-caused-outbreak-covid-19/.
2
  Id.

PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 2 OF 13
    Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 2 of 13
OSHA. 3 Subsequently, on May 5, 2020, Secretary Perdue issued a letter to meat processing

companies declaring that meat processing plants “closed since Friday May 1, and without a clear

timetable for near term resumption of operations, should submit written documentation of their

operations and health and safety protocol” to the Department of Agriculture. 4 Neither President

Trump nor Secretary Perdue mandated Tyson to keep the Waterloo Facility open.

                                       LEGAL STANDARD
A.     The removing party bears the burden of establishing federal jurisdiction.
       “A defendant may remove a state law claim to federal court only if the action originally

could have been filed there.” In re Prempro Prods. Liab. Litig., 591 F.3d 613, 619 (8th Cir. 2010).

“The party seeking removal to federal court bears the burden of demonstrating that removal was

proper, even under the Federal Officer Removal Statute.” Graves v. 3M Co., No. CV 19-3094

(JRT/KMM), 2020 WL 1333135, at *3 (D. Minn. Mar. 23, 2020) (citing Bor-Son Bldg. Corp. v.

Heller, 572 F.2d 174, 181 n.13 (8th Cir. 1978)). “This burden is met by a substantial factual

showing that supports candid, specific and positive allegations.” Bd. of Cty. Commissioners of

Boulder Cty. v. Suncor Energy (U.S.A.) Inc., 965 F.3d 792, 819 (10th Cir. 2020) (internal

quotations and citations omitted). “[A]ll doubts about federal jurisdiction must be resolved in

favor of remand.” Cent. Iowa Power Coop. v. Midwest Indep. Transmission Sys. Operator,

Inc., 561 F.3d 904, 912 (8th Cir. 2009).

                                 ARGUMENT AND AUTHORITIES
A.     Federal officer removal is improper because the Notice of Remand does not identify
       any federal directive that existed at the time Mr. Fernandez was working for Tyson,
       failed to establish causation between a directive and the company’s tortious conduct,
       and failed to raise a colorable federal defense.




3
 Id.
4
 USDA Letter to Stakeholders (May 5, 2020), available at
https://www.usda.gov/sites/default/files/documents/stakeholder-letters-covid.pdf.

PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 3 OF 13
     Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 3 of 13
       A defendant corporation seeking federal officer removal must demonstrate that: (1) it was

“acting under” the direction of a federal officer when it engaged in the allegedly tortious conduct;

(2) there is a causal connection between the official authority and the defendant’s actions; and

(3) it has a “colorable” federal defense to state-law liability. Jacks v. Meridian Res. Co., 701 F.3d

1224, 1230 (8th Cir. 2012).

       1.      Tyson has not met its burden of providing candid, specific and positive
               allegations that it was acting under a federal officer when it engaged in tortious
               conduct giving rise to Plaintiff’s claims.

       The Notice of Removal identifies two arguable federal directives: the April 28 Executive

Order invoking the DPA and President Trump’s March 16 “Coronavirus Guidelines” to

employees. Both are insufficient for federal officer removal.

       First, Plaintiff did not sue Tyson for actions taken after Mr. Fernandez died on April 26.

Plaintiff sued Tyson for needlessly and knowingly exposing Mr. Fernandez to COVID-19 during

the first half of April. It is therefore irrelevant whether or not the company was acting under a

federal officer as of April 28.

       Though Tyson relies on E. Air Lines, Inc. v. McDonnell Douglas Corp., 532 F.2d 957 (5th

Cir. 1976) for the proposition that informal and indirect directives along with the mere threat of

mandatory powers under the D.P.A. satisfy the “acting under” requirement of the federal officer

removal statute, that case is entirely distinguishable from the matter at hand. E. Air Lines is a

breach of contract case that does not address federal officer removal: the court did not consider

whether informal directives satisfy the “acting under” requirement for federal officer removal. E.

Air Lines is further distinguishable because the D.P.A. had already been invoked when the parties’

contract dispute arose. Here, President Trump did not invoke the D.P.A. until after Plaintiffs’

claims accrued. Finally, Tyson’s argument that the threat of government intervention satisfies the

“acting under” requirement for federal officer removal is contrary to established case law. See


PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 4 OF 13
     Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 4 of 13
Mays v. City of Flint, 871 F.3d 437, 447 (6th Cir. 2017) (disagreeing with argument that

government’s potential ability to intervene supports federal officer removal in the absence of actual

intervention); Bd. of Cty. Commissioners of Boulder Cty. v. Suncor Energy (U.S.A.) Inc., 965 F.3d

792, 819 (10th Cir. 2020) (disagreeing with argument that lease which granted government explicit

right of control over mining and production rates supports federal officer removal absent evidence

government actually directed company’s drilling activities). The mere threat of government action

does not satisfy the “acting under” requirement for federal officer removal.

       Second, it is well settled that “a private firm’s compliance (or noncompliance) with federal

laws, rules, and regulations does not by itself fall within the scope of the statutory phrase ‘acting

under’ a federal ‘official.’” Watson v. Philip Morris Companies, Inc., 551 U.S. 142, 143 (2007).

Tyson’s vague assertion that it “was in close contact with federal officials regarding continued

operations as critical infrastructure”—without explaining what this means or how it relates to Mr.

Fernandez’s claims—is an insufficient basis for federal officer jurisdiction. See Mayor & City

Council of of Baltimore v. B.L. PLC, 952 F.3d 452, 466 n.9 (4th Cir. 2020) (“[T]he lack of any

specificity as to federal direction leaves us unable to conclude that the leases rise to the level of an

unusually close relationship, as required by the first ‘acting under’ prong.”); Bd. of Cty.

Commissioners of Boulder Cty., 965 F.3d at 819 (defendant’s vague assertions of potential

government control did not satisfy “burden of providing candid specific and positive allegations

that it was acting under federal officers”) (internal quotations and citation omitted)).

Communicating and cooperating with federal regulators does not justify removal. See Watson,

551 U.S. at 143, 154 (neither “intense regulation” nor “compliance with federal laws, rules, and

regulations” serve as a basis for federal officer removal).

       Critical infrastructure or not, the Government did not order Tyson to make fraudulent

representations to its employees, prevent the company from providing employees with personal


PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 5 OF 13
     Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 5 of 13
protective equipment, prohibit the company from implementing and enforcing social distancing

measures, or forbid the company from implementing basic safety measures to protect its

employees. Accordingly, federal officer removal is improper because Tyson was not “acting

under” a federal officer when it needlessly and knowingly exposed Mr. Fernandez to COVID-19.

       2.      Tyson failed to demonstrate that the acts for which it was sued occurred
               because of what it was asked to do by the Government.

       Even if Tyson could establish it was “acting under” a federal officer’s direct and detailed

control, it also must also prove a causal nexus between that directive and the actions for which it

is being sued. The causal nexus prong is satisfied when the defendant establishes that the lawsuit

“has arisen out of the acts done by him under color of federal authority and in enforcement of

federal law.” Mesa v. California, 489 U.S. 121, 131-32 (1989). In other words, “this element

requires that the ‘gravamen of the claim against [the defendant] occur while it acted under color

of federal authority.’” Brokaw v. Boeing Co., 137 F.Supp.3d 1082, 1096 (N.D. Ill. 2015) (quoting

Ruppel v. CBS Corp., 701 F.3d 1176, 1181 (7th Cir. 2012)). As the Seventh Circuit has explained,

“a bona fide federal officer could not remove a trespass suit that occurred while he was taking out

the garbage—there must be a ‘causal connection between the charged conduct and asserted official

authority.’” Ruppel, 701 F.3d at 1181 (quoting Jefferson Cnty., Ala. v. Acker, 527 U.S. 423, 431,

119 S.Ct. 2069, 144 L.Ed.2d 408 (1999)). Thus, in order to satisfy this requirement, Tyson must

prove that if it needlessly and knowingly infected Mr. Fernandez with COVID-19 because of a

federal directive.

       Instead, Tyson asserts that it did not shut down the Waterloo Facility because it was

operating the facility as critical infrastructure at the behest of the federal government. (Doc. 1 at

10). But Plaintiff did not sue Tyson (or any other Defendant) for failing to shut down the Facility.

Plaintiff sued Tyson and its agents for fraudulent misrepresentation and gross negligence. Plaintiff



PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 6 OF 13
     Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 6 of 13
specifically contends that Tyson’s executives and managers violated their duty through twenty-

nine acts and omissions, none of which include failing to shut down the facility. (Petition at ¶¶

109 (a)-(cc), 125 (a)-(cc)). In fact, the Petition only references Tyson’s “prolonged refusal to

temporarily close down” the facility as “evidence of Tyson’s incorrigible, willful and wanton

disregard for workplace safety and culpable state of mind.” (Id. at ¶¶ 100, 116, 140). Hence, the

only action that Tyson claims to have taken at the direction of a federal officer (keeping the facility

open) does not serve as a basis for Plaintiff’s claims. Tyson has failed to demonstrate that the acts

for which it was sued occurred because of what it was asked to do by the Government.

          3.       Tyson does not have a colorable federal defense.

          Federal officer removal “must be predicated on the allegation of a colorable federal

defense.” Mesa, 489 U.S. at 129. A colorable federal defense “constitutes the federal law under

which the action against the federal officer arises for Art. III purposes.” Id. at 136. This is required

because the statute itself does not create a federal question, but “merely serves to overcome the

‘well-pleaded complaint’ rule which would otherwise preclude removal even if a federal defense

were alleged.” Id. Here, Tyson asserts two colorable federal defenses: express preemption under

the Federal Meat Inspection Act (FMIA); and ordinary preemption under President Trump’s April

28 Executive Order and the Defense Production Act. 5 Neither constitutes a colorable federal

defense.

          “An asserted federal defense is not colorable if it is immaterial and made solely for the

purpose of obtaining jurisdiction or wholly insubstantial and frivolous.” Latiolais v. Huntington

Ingalls, Inc., 951 F.3d 286, 297 (5th Cir. 2020) (internal quotations and citations omitted). Indeed,

the Supreme Court has explained, “a claim invoking federal-question jurisdiction…is not



5
    Doc. 1 at 8.


PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 7 OF 13
       Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 7 of 13
colorable…if it is immaterial and made solely for the purpose of obtaining jurisdiction or is wholly

insubstantial and frivolous.” Arbaugh v. Y&H Corp. 546 U.S. 500, 513 n.10 (2006). Hence, an

implausible and “immaterial” federal defense that is raised “solely for the purpose of obtaining

jurisdiction” is not colorable. Id.

       Tyson’s assertion that the FMIA preempts Plaintiff’s common law fraudulent

misrepresentation and personal injury claims is entirely implausible, wholly insubstantial, absurdly

frivolous—and plainly made for the sole purpose of obtaining federal jurisdiction. The Act’s

express preemption clause provides:

       Marking, labeling, packaging, or ingredient requirements in addition to, or different
       than, those made under this chapter may not be imposed by any State…This chapter
       shall not preclude any State…from making requirements or taking other action,
       consistent with this chapter, with respect to any other matters regulated under this
       chapter.

21 U.S.C. § 678 (emphasis added). The Supreme Court has explained that this provision only

preempts States from regulating “the inspection, handling, and slaughter of livestock for human

consumption.” Nat'l Meat Ass'n v. Harris, 565 U.S. 452, 455 (2012). It does not preempt States

from regulating “other matters.” Id. at 467, n.10. As a result, “state laws of general application

(workplace safety regulations, building codes, etc.) will usually apply to slaughterhouses.” Id.

Because this lawsuit does not seek to regulate Tyson’s inspection, handling or slaughter of

livestock, Plaintiff’s common law tort claims are not preempted by the FMIA.

       A cursory Westlaw search returns innumerable personal injury and workers’ compensation

cases filed and litigated in state courts on behalf of meatpacking workers injured in

slaughterhouses; whereas an extensive search returned zero cases ruling that the FMIA preempts

a meatpacking employee’s personal injury or workers’ compensation claim. Tyson must provide

case law to support its argument that Plaintiff’s common law claims are preempted by the FMIA.




PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 8 OF 13
     Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 8 of 13
       Finally, preemption under the April 28 Executive Order/Defense Production Act is not a

colorable defense because Mr. Fernandez contracted COVID-19, stopped working and died before

President Trump invoked the DPA. The Executive Order and DPA are wholly irrelevant to

Plaintiff’s claims. Tyson has not raised a colorable federal defense.

B.     Removal is not warranted on the basis of federal question jurisdiction.

       Federal “jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

“[T]he question is, does a state-law claim necessarily raise a stated federal issue, actually disputed

and substantial, which a federal forum may entertain without disturbing any congressionally

approved balance of federal and state judicial responsibilities.” Grable & Sons Metal Prods., Inc.

v. Darue Eng'g & Mfg., 545 U.S. 308, 314 (2005).

       Here, Plaintiffs’ causes of action are made entirely in terms of state law—specifically, for

Iowa common law negligence and fraudulent misrepresentation. Thus, for federal question

jurisdiction to arise, resolution of Plaintiffs’ state law claims must depend necessarily on a

disputed and substantial question of federal law, which a federal forum may entertain without

disturbing the balance of federal and state judicial responsibilities. Grable & Sons Metal Prods.

545 U.S. at 313. Because Plaintiffs’ common law tort claims do not create a substantial question

of federal law, removal based on federal question jurisdiction is improper.

       1.      Tyson’s attempt to transform this action into one arising under federal law
               violates the well-pleaded complaint rule.

       The presence or absence of federal-question jurisdiction is governed by the well-pleaded

complaint rule. Caterpillar, 482 U.S. at 392. Here, Plaintiffs’ Petition pleads only state law

claims, none of which depend necessarily on a disputed and substantial question of federal law.

While Tyson argues the “Petition raises substantial and disputed issues of federal law under the



PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 9 OF 13
     Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 9 of 13
Defense Production Act” and “implicates federal imperatives of the highest and broadest

importance,” 6 removal is not appropriate under the well-pleaded complaint rule because these

federal issues are not raised or at issue in Plaintiffs’ claims. The “presence of a federal

question…in a defensive argument does not overcome the paramount policies embodied in the

well-pleaded complaint rule.” Id. at 399. Tyson cannot “merely by injecting a federal question

into” Plaintiffs’ state law claims, “transform the action into one arising under federal law.” Id.

          2.        The DPA is irrelevant to Plaintiffs’ claims.

          Because Ms. Buljic, Mr. Garcia, and Mr. Ayala contracted COVID-19 and stopped

working weeks before President Trump invoked the DPA, Plaintiffs’ claims do not depend, in any

way, on the interpretation or application of the DPA. It follows, therefore, that federal question

jurisdiction does not exist. See Franchise Tax Bd. of Cal. v. Constr. Laborers Vactation Trust,

463 U.S. 1, 13 (1983) (It is not enough that “federal law becomes relevant only by way of a defense

to an obligation created entirely by state law.”). Tyson’s assertion that Plaintiffs’ state law claims

cannot be resolved without interpreting a federal statute that was invoked after Plaintiffs’ claims

accrued is objectively unreasonable.

          3.        Plaintiffs’ reference to federal guidance and regulations does not confer
                    federal question jurisdiction.

          Tyson also appears to argue that federal question jurisdiction is appropriate because

Plaintiffs’ Petition references Defendants’ failure to comply with CDC guidance and OSHA

regulations.7 It is well settled, however, that the “mere presence of a federal issue in a state

cause of action does not confer federal question jurisdiction.” Merrell Dow Pharms. Inc. v.

Thompson, 478 U.S. 804, 813 (1986) (emphasis added). Indeed, Courts have uniformly ruled that



6
    Id. at 2, 10.
7
    Id. at 10.


PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 10 OF 13
       Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 10 of 13
a plaintiff’s reference to federal regulations within the context of state law negligence claims is

insufficient to confer federal question jurisdiction. See, e.g., Bowler v. Alliedbarton Sec. Servs.,

LLC, 123 F. Supp. 3d 1152, 1158 (E.D. Mo. 2015) (“mere reference” to federal regulations in a

state-law claim “is not sufficient to create federal question jurisdiction”); Daniels v. Potomac Elec.

Power Co., 789 F. Supp. 2d 161, 163 (D. D.C. 2011) (“Because OSHA does not provide a federal

cause of action, and because alleged violations of OSHA were asserted by plaintiff simply to prove

elements of a state common law claim, the Court concludes that [plaintiff’s cause of action] does

not arise under federal law.”); I.S. v. Washington University, 2011 WL 2433585, *5 (E.D. Mo.

Jun. 14, 2011) (no federal question jurisdiction where state law claim for negligence per se referred

to HIPAA statute); Goforth v. Nevada Power Co., 101 F. Supp. 3d 975, 979 (D. Nev. 2015)

(finding no federal question jurisdiction “because proof of a violation of an OSHA regulation is

not an essential element of any of Plaintiffs’ claims”). Merely referencing federal regulations

within the context of state law negligence claims does not confer federal question jurisdiction.

       Here, Plaintiffs referenced CDC guidance and OSHA regulations merely as standards upon

which to measure Defendants’ negligence. Plaintiffs do not claim relief under CDC guidance or

OSHA regulations, but solely under Iowa tort law. Consequently, evidence of Defendants

compliance with these federal standards is merely one of many factors for a jury to consider in

assessing Defendants’ alleged breach of duty in this case. This is not enough to confer federal

question jurisdiction. “For federal courts to have jurisdiction, the state law claim must turn on an

‘actually disputed and substantial’ issue of federal law.” Bender v. Jordan, 623 F.3d 1128, 1130

(D.D.C. 2010) (quoting Grable, 545 U.S. at 314) (emphasis added). Because Plaintiffs’ state law

claims do not turn on interpretation of CDC guidance or OSHA regulations, removal is not

warranted on the basis of federal question jurisdiction.




PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 11 OF 13
    Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 11 of 13
                                         CONCLUSION
       Defendants have failed to satisfy their burden of establishing federal jurisdiction. Under

these circumstances, there is no basis for finding jurisdiction under the Federal Officer Removal

Statute, no basis for finding federal question jurisdiction, and consequently—no basis for

removing this case from state to federal court. Plaintiffs respectfully urge the Court to Grant

Plaintiffs’ Motion for Remand.

       DATED this 2nd day of November 2020.

                                                    _/s/ Thomas P. Frerichs_____________
                                                    Thomas P. Frerichs (AT0002705)
                                                    Frerichs Law Office, P.C.
                                                    106 E. 4th Street, P.O. Box 328
                                                    Waterloo, IA 50704-0328
                                                    319.236.7204 / 319.236.7206 (fax)
                                                    tfrerichs@frerichslaw.com

                                                    John J. Rausch
                                                    Rausch Law Firm, PLLC
                                                    3909 University Ave., P.O. Box 905
                                                    Waterloo, IA 50704-0905
                                                    319.233.3557 / 319.233.3558 (fax)
                                                    rauschlawfirm@dybb.com

                                                    Mel C. Orchard, III (admitted pro hac vice)
                                                    G. Bryan Ulmer, III (admitted pro hac vice)
                                                    Gabriel Phillips (admitted pro hac vice)
                                                    The Spence Law Firm, LLC
                                                    15 S. Jackson Street
                                                    P.O. Box 548
                                                    Jackson, WY 83001
                                                    307.337.1283 / 307.337.3835 (fax)
                                                    orchard@spencelawyers.com
                                                    ulmer@spencelawyers.com
                                                    phillips@spencelawyers.com

                                                    Attorneys for the Plaintiffs




PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 12 OF 13
    Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 12 of 13
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November 2020, a true and correct copy of the
above and foregoing Plaintiff’s Brief in Support of Motion to Remand was served via CM/ECF
Electronic Transmission on the following:

          Kevin J. Driscoll
          Finley Law Firm, P.C.
          699 Walnut Street, Suite 1700
          Des Moines, Iowa50309
          Email: kdriscoll@finleylaw.com

          Christopher S. Coleman
          Perkins Coie LLP
          2901 N. Central Avenue
          Suite 2000
          Phoenix, Arizona 85012
          Email: CColeman@perkinscoie.com

          Mary Gaston
          Perkins Coie LLP
          1201 Third Avenue
           Suite 4900
          Seattle, Washington 98101-3099
          Email: MGaston@perkinscoie.com

          Attorneys for Defendants Tyson Foods, Inc.
          and Tyson Fresh Meats, Inc.


                                                    _/s/ Thomas P. Frerichs_____________
                                                    Thomas P. Frerichs
                                                    Frerichs Law Office, P.C.




PLAINTIFF’S BRIEF IN SUPPORT OF MOTION TO REMAND — PAGE 13 OF 13
   Case 6:20-cv-02079-LRR-KEM Document 22-1 Filed 11/02/20 Page 13 of 13
